Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1-3, 7-13, and 16-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5, 7-9, 11-12, 14, and 16 of US Patent No 11,302,068.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
11,302,068
Claim(s) 1
2
2
-
-
-
5
7 
 8


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
11,302,068
Claim(s) 9
11
11
12
-
-
14
 16
- 


	Claim 1 of the instant invention is anticipated by the US Patent 11,302,068 claim 1 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 of the instant invention therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of US Patent No 11,302,068 in view of Meier et al. (Pub No. US 2014/0376606 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

As per claims 18 in the instant invention, the claims in US Patent 10,891,783 do not teach these claimed features.  Meier in figure 1 teaches that the processor may be a CPU or GPU.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a CPU or GPU as the processor as taught by Meier with claims of US Patent 10,891,783.  The use of the CPU and GPU obvious because these are typical and commonly implemented processors used for computing graphics.



Claims 1-4, 6-7, 11-13, and 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of US Patent No 10,891,783.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
10,891,783
Claim(s) 1
1
1
1
-
1
1
 -
-


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
10,891,783
Claim(s) -
1
10
10
-
10
10
S 
10


	Claim 1 of the instant invention is anticipated by the US Patent 10,891,783 claim 1 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 of the instant invention therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Claims 8-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 14, 18, and 20 of US Patent No 10,891,783 in view of Meier et al. (Pub No. US 2014/0376606 A1).

As per claims 8 in the instant invention, the claims in US Patent 10,891,783 do not teach these claimed features.  Meier teaches of a gaming application and rendering commands in paragraph [0021], e.g. where they refer to “… for graphics applications, games for instance, CPU 124 reserves itself for carrying out high-level operations, such as determining position, motion and collision of objects in a given scene. From these high level operations, CPU 124 generates rendering commands “  These features are obvious to add because games often use traced scenes with lights for computing shading information.
As per claims 9 and 10 in the instant invention, the claims in US Patent 10,891,783 do not teach these claimed features.  Meier in figure 1 teaches that the processor may be a CPU or GPU.  Meier in paragraph [0021] teaches these claimed features relating to cloud processing where the GPU (the renderer) is a cloud-based renderer because it is placed on a server and communicates with one or more client devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cloud-based renderer as taught by Meier with claims of US Patent 10,891,783.  This allows the computer graphics to be displayed on a larger range of client devices (e.g. thin clients) and allows client devices to display the computer graphics without using a large amount of power to render these scenes on its own device.  The use of the CPU and GPU obvious as well because these are typical and commonly implemented processors used for computing graphics.


Allowable Subject Matter
	Claims 19-20 are allowed.
	Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571)272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699